                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF OHIO

In Re: Brandi Monique Daniels       )     CHAPTER 13
                                    )     CASE NO. 17-52679
                  Debtor            )     JUDGE ALAN M. KOSCHIK
                                    )
                                    )     OBJECTION TO PROOF OF
                                    )     CLAIM FILED BY SANTANDER
                                    )     CONSUMER, USA, INC.
                                    )     (CLAIM # 7 -1)
******************************************************************************

       Now comes the Debtor, by and through her attorney, Ryan J. Gerace, and respectfully

requests this Court to deny the Proof of Claim filed by Santander Consumer, USA, Inc. (claim #

7-1) in the above-captioned case. Santander Consumer, USA, Inc.’s claim in question claims

18.82% interest on a secured automobile loan which is excessive. The interest rate should be set

at 6.5% pursuant to the Debtor’s confirmed Chapter 13 Plan and In re Till, 541 US 465, 124

S.Ct. 1951. The Debtor also respectfully requests that the interest rate on this claim shall be

calculated retroactively to the date of the filing of the Debtor’s case once this objection is

granted and the claim be adjusted. Since Santander’s proof of claim is bifurcated ($7,175.00

secured and $2,659.41 unsecured), once the interest in re-amortized, if the secured portion of the

claim is paid off, the remaining reduction in interest shall be applied to the unsecured portion of

Santander’s proof of claim.


Respectfully Submitted,

/s/ Ryan J. Gerace
Ryan J. Gerace (0075913)
Borders & Gerace, LLC
529 White Pond Drive
Akron, Ohio 44320
Tel (330) 983-9719
bandgakroncourtnotices@gmail.com




17-52679-amk       Doc 70     FILED 06/25/20       ENTERED 06/25/20 10:37:18             Page 1 of 2
                             CERTIFICATE OF SERVICE

       I hereby certify that on this 25th day of June , 2020, a true and correct copy of this

OBJECTION TO PROOF OF CLAIM was served:

        Via the Court’s Electronic Case Filing System on these entities and individuals who are
listed on the Court’s Electronic Mail Notice List:

       Keith L. Rucinski, for the Office of Chapter 13 Trustee, at efilings@ch13akron.com
       Office of the United States Trustee


        And by regular US Mail, Postage Paid, on this 25th day of June, 2020 to the following
parties listed below. Further, Counsel for the Debtor represents to the Court that
claimant/creditor was served at the address below pursuant to Fed. R. Bankr. P. 2002(g)(1)(A):


       Debtor:
       Brandi Monique Daniels
       322 Trigonia Drive
       Akron, Ohio 44302
       (*Served via Regular US Mail*)


       Creditor:
       Santander Consumer, USA, Inc.
       Attn: Abel Marin
       PO Box 961245
       Fort Worth, TX 76161-1245
       (*served via regular US Mail*)



                                                     /s/ Ryan J. Gerace, Esq.
                                                    Ryan J. Gerace (0075913)




17-52679-amk       Doc 70    FILED 06/25/20      ENTERED 06/25/20 10:37:18           Page 2 of 2
